— In an action to recover on a promissory note, defendants Gloria Morrison, Bapajo, Ltd., and Donut Queen, Ltd., appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Nassau County (Velsor, J.), dated June 14, 1982, as granted plaintiff a counsel fee in the sum of $12,500. Judgment modified, on the facts and as an exercise of discretion, by reducing the amount awarded as a counsel fee therein to $9,000. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. The award of counsel fees was excessive to the extent indicated. Damiani, J. P., Mangano, Gibbons and Gulotta, JJ., concur.